The opinion of the court was delivered March 19th 1883.
Per Curiam.
This attachment execution issued on a judgment recovered against Hoffman. It is in no wise affected by the proceedings instituted under the Act relating to fraudulent debtors. On the trial all claim against Huber was abandoned. The case is therefore pressed against Harvey only. The evidence shows that the money had been temporarily in his hands as attorney for his client, but the jury have found that it had passed out of his hands before the service of this writ of attachment. We discover no evidence of any fraud in the conduct of the garnishee nor any error in the record.
Judgment affirmed.